
	
		I
		112th CONGRESS
		1st Session
		H. R. 2724
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Wilson of Florida
			 introduced the following bill; which was referred to the
			 Committee on
			 Rules
		
		A BILL
		To amend title IV of the Budget Control Act of 2011 to
		  protect the Medicaid program from budget cuts under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Protection Act of
			 2011.
		2.No Medicaid
			 cuts
			(a)In
			 generalTitle IV of the
			 Budget Control Act of 2011 is amended by adding at the end the following new
			 section:
				
					405.No Medicaid
				cuts
						(a)In
				generalThe joint committee
				shall not include in its proposed legislative language submitted pursuant to
				section 401(b)(3)(B)(iv) any provision that reduces eligibility, payments, or
				benefits, increases premiums or other cost-sharing, or otherwise reduces
				outlays under the Medicaid program under title XIX of the Social Security Act.
						(b)No application
				of expedited proceduresIf
				the joint committee bill includes a provision that violates
				subsection (a), the expedited procedures
				in section 402 shall not apply to such
				bill.
						.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 relating to section 404 the following:
				
					
						Sec. 405. No Medicaid
				cuts.
					
					.
			
